Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 12/16/20 does not provide a copy of the international search report and written opinion (NPL #1).  Copies are attached to this office action.

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
It is acknowledged that Chaneyalew teaches that a three-abrasive particle formulation (Polishing Compositions E, F, Table [0038]) is superior for polishing nickel-phosphorous when compared to a formulation containing colloidal silica (Polishing Composition C, Table), alpha-alumina (Polishing Composition A, Table), fumed alumina (Polishing Composition B, Table) or a combination of alpha-alumina and fumed alumina (Polishing Composition D, Table).
From this teaching, one of ordinary skill in the art would observe:
from considering Polishing Composition C with colloidal silica – with certain values of removal rate, surface roughness, waviness – 
compared to Polishing Composition A with only hard particles – with certain values of removal rate, surface roughness and waviness – 
compared to Polishing Compositions E, F with a combination of hard particles and colloidal silica and yet a third abrasive [0037] – as noted by applicant with superior results.
Thus, one of ordinary skill in the art would observe that hard particles alone are not sufficient, colloidal particles alone are not sufficient – but a combination of them provide for superior results.  Chaneyalew discusses the advantages of the three-particle composition in the background of the invention – a “high quality polish with minimal surface defects” [0003] to fulfill processing needs of efficiency, selectivity, uniformity, removal rate, minimizing defectivity such as imperfections and damage during polishing [0005].  While not all of these advantages may be realized in the modified method of Grumbine because the composition of Grumbine is different than Chaneyalew, at least some advantageous result in polishing can be expected.
Thus, it would have been obvious to include a hard particle and even a combination of three particles as taught by Chaneyalew in the composition and method of Grumbine, to provide a polishing composition “comprising” at least two abrasive particles because colloidal particles alone or hard particles alone are not as advantageous as a combination of particles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows polishing with hard and soft abrasive particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713